Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0098172, filed on 08/12/2019.
Drawings
The drawing submitted on 08/29/2019 is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  Line 5 spells “Cell” instead “Call”.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “UL” in claim 3 is used by the claim but the disclouser fails to define what it means for one ordinary skilled in the art to understand.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11, 15, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (US 2019/0206403 A1).

Regarding Claims 1,11, and 21 Jeong et al. teach: An intelligent voice recognition method of a voice recognition apparatus, comprising: obtaining a microphone detection signal ([0068] The receiving apparatus 100 may include various receiving circuitry, such as, for example, and without limitation, a microphone 121 for receiving the user voice utterance. The receiving apparatus 100 may receive the user voice utterance (e.g., sound wave) using the microphone 121, and convert the utterance voice to voice data. [0069] According to an embodiment, the receiving apparatus 100 may perform voice recognition on the voice data. For example, the receiving apparatus 100 may perform the voice recognition, and generate a control command based on a voice recognition result.  [0077] The receiving apparatus 100 may exchange data with the sound apparatus 200 by wire or wirelessly. The receiving apparatus 100 may transmit the voice data to the sound apparatus 200 by wire or wirelessly.); recognizing a voice of a user from the microphone detection signal ([0080] The sound apparatus 200 may process the voice data to recognize the contents of the user voice utterance. In other words, the sound apparatus 200 may perform voice recognition on the sound data received from the receiving apparatus 100. [0277]The sound apparatus 200 may communicate with the AI server apparatus 400 through the communication network and may transmit the voice data received from the receiving apparatus 100 to the AI server apparatus 400. In addition, the sound apparatus 200 may perform various operations according to the user input. [0281] The AI server apparatus 400 may process the voice data to recognize the contents of the user voice utterance.); and outputting a response related to the voice on the basis of a result of recognition of the voice ([0081] The sound apparatus 200 may output sound in response to the user voice utterance or may output a response voice in response to the user voice utterance. [0082] The sound apparatus 200 may perform various operations based on the contents of the recognized user voice utterance. For example, the sound apparatus 200 may answer the user's question or output the information requested by the user.), wherein the microphone detection signal includes noise, and the recognizing of the voice comprises recognizing a microphone detection signal including only the voice obtained by removing the noise from the microphone detection signal ([0281] The AI server apparatus 400 may process the voice data to recognize the contents of the user voice utterance. For example, the AI server apparatus 400 may extract an interval for the voice recognition from the voice data received from the receiving apparatus 100 and/or the sound apparatus 200, and remove noise included in the voice data. In addition, the AI server apparatus 400 may extract the voice feature from the voice data and compare the voice feature to the previously stored voice model. The AI server apparatus 400 may determine the meaning of the user voice utterance by comparing the voice feature of the voice data with the voice model. [0282] The AI server apparatus 400 may transmit the control command(s) recognized from the user voice utterance to the receiving apparatus 100 and/or the sound apparatus 200. The sound apparatus 200 may perform various operations according to the control command(s) received from the AI server apparatus 400. ).

Regarding Claims 7 and 15, Jeong et al. teach: The intelligent voice recognition method of claim 1, wherein the recognizing of the voice comprises: inputting the microphone detection signal to an artificial neural network learned in advance; and obtaining the microphone detection signal including only the voice from which the noise has been removed as an output of the artificial neural network, wherein the artificial neural network is learned in advance on the basis of a training set including prestored sound signals and the voice of the user (See rejection of claim 1 and [0296] The AI server apparatus 400 may recognize the control command(s) based on the user voice utterance from the voice data using the voice recognition (1650). [0297] The AI server apparatus 400 may include the high-performance processor as compared to the sound apparatus 200, and may include the voice recognition algorithm for processing various natural languages and a learning algorithm for the voice recognition. For example, the AI server apparatus 400 may perform the voice recognition using deep learning using, for example, a neural network circuit or the like. [0298] The AI server apparatus 400 may extract the voice feature from the voice data and compare the voice feature with the previously stored voice model. The AI server apparatus 400 may determine the meaning of the user voice utterance by comparing the voice feature of the voice data with the voice model. ).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Haartsen (US 2020/0146097 A1).

Regarding Claims 2 and 12, Jeong et al. teach: The intelligent voice recognition method of claim 1, wherein the obtaining of the microphone detection signal comprises obtaining the microphone detection signal from a wireless receiving apparatus (Fig.1, Block 100) for detecting external signals, wherein the recognizing of the voice comprises removing ambient noise of the wireless earphone from the microphone detection signal (See rejection of claim 1).
Jeong et al. however do not teach “obtaining of the microphone detection signal comprises obtaining the microphone detection signal from a wireless earphone”.
Haartsen teaches: obtaining the microphone detection signal from a wireless earphone ([0083] In one or more embodiments, the system 300 may comprise a host device, such as a host device 104 described above in the context of FIG. 1A. In such embodiments, the wireless transceiver 312 forms a wireless link with a wireless headset (i.e., the far-end system 200), such as a wireless headset 102 described above in the context of FIG. 1A. In such embodiments, near-end call audio is received from the wireless headset via the wireless transceiver 312, and output over the audio line out 308, for subsequent delivery over a network to a remote party, and the audio line in 310 includes any channel for receiving a call audio stream originating from the remote party. The call audio stream from the remote party may be received over a network, as set forth above. As described in further detail below, a content of a call audio stream output on the audio line out 308 may depend on whether the far-end system 200 (i.e., wireless headset) is in discontinuous transmission mode.  [0086] The noise isolator and modeler 328 includes a routine that, when executed by a hardware processor, isolates non -voice signals in voice packets received from the far-end system 200 when the far-end system 200 is not in discontinuous transmission mode. In other words, the noise isolator and modeler 328 may be deactivated upon receipt of one or more zero-payload packets from the far-end system 200. However, while the wireless transceiver 312 receives voice packets from the far-end system 200, the noise isolator and modeler 328 identifies non -speech audio content of the voice packets. In one or more embodiments, the noise isolator and modeler 328 may subtract a speech signal from a stream of incoming voice packets using spectral subtraction of dominant voice frequencies. In one or more embodiments, the noise isolator and modeler 328 may isolate stationary noise within the stream of incoming voice packets. In one or more embodiments, the noise isolator and modeler 328 may isolate high frequency components and/or low frequency components from the voice packets. Other separation techniques may be used that extract background noise from the composite signal containing both background noise and voice.)
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Jeong et al. to include the teaching of Haartsen above in order to participate in telephone calls made from and received at the corresponding host device 104 ([0036]).

Regarding Claim 4 Jeong et al. teach: The intelligent voice recognition method of claim 1, wherein the outputting of the response comprises transmitting a microphone detection signal including only the voice obtained by removing the noise from the microphone detection signal to an external device connected to the voice recognition apparatus for a command (See rejection of claim 1 of [0281]).
Jeong et al. however do not teach: transmitting a microphone detection signal including only the voice obtained by removing the noise from the microphone detection signal to an external device connected to the voice recognition apparatus for a call. 
Haartsen teaches: transmitting a microphone detection signal including only the voice obtained by removing the noise from the microphone detection signal to an external device connected to the voice recognition apparatus for a call ([0083] In one or more embodiments, the system 300 may comprise a host device, such as a host device 104 described above in the context of FIG. 1A. In such embodiments, the wireless transceiver 312 forms a wireless link with a wireless headset (i.e., the far-end system 200), such as a wireless headset 102 described above in the context of FIG. 1A. In such embodiments, near-end call audio is received from the wireless headset via the wireless transceiver 312, and output over the audio line out 308, for subsequent delivery over a network to a remote party, and the audio line in 310 includes any channel for receiving a call audio stream originating from the remote party. The call audio stream from the remote party may be received over a network, as set forth above. As described in further detail below, a content of a call audio stream output on the audio line out 308 may depend on whether the far-end system 200 (i.e., wireless headset) is in discontinuous transmission mode. [0086] The noise isolator and modeler 328 includes a routine that, when executed by a hardware processor, isolates non -voice signals in voice packets received from the far-end system 200 when the far-end system 200 is not in discontinuous transmission mode. In other words, the noise isolator and modeler 328 may be deactivated upon receipt of one or more zero-payload packets from the far-end system 200. However, while the wireless transceiver 312 receives voice packets from the far-end system 200, the noise isolator and modeler 328 identifies non -speech audio content of the voice packets. In one or more embodiments, the noise isolator and modeler 328 may subtract a speech signal from a stream of incoming voice packets using spectral subtraction of dominant voice frequencies. In one or more embodiments, the noise isolator and modeler 328 may isolate stationary noise within the stream of incoming voice packets.). 
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Jeong et al. to include the teaching of Haartsen above in order to participate in telephone calls made from and received at the corresponding host device 104 ([0036]).

Regarding Claim 5:  The intelligent voice recognition method of claim 4, wherein the outputting of the response comprises: receiving resource allocation information for call connection with the external device from a network through a physical uplink control channel; and transmitting the microphone detection signal including only the voice from which the noise has been removed to the external device on the basis of the resource allocation information (See rejection of claim 4 and Haartsen teaching of: [0037] In one or more embodiments, each of the wireless links 103 may be formed and operate (i.e., exchange data) in accordance with one or more of the Bluetooth Core Specifications published by The Bluetooth SIG, the details of which are beyond the scope of the present document. Thus, in one or more embodiments, each of the wireless headsets 102 may include a Bluetooth headset of any form factor, and each of the wireless links 103 may include a frequency-hopping spread spectrum (FHSS) connection. FHSS serves to reduce the incidence of mutual interference (e.g., packet collisions) with other wireless links 103, as well as mitigate the impact of a fixed frequency broadcast from another device (not shown) on the wireless links 103. In combination with error correction schemes (e.g., automatic retransmission or ARQ), FHSS provides robustness in an environment prone to (Rayleigh) fading caused by multipath. [0111] In one or more embodiments, each time before discontinuous transmission is enabled or disabled, the transmitter may send a dedicated control message (i.e., using link manager protocol (LMP) using DM packets) to the receiver. In any event, the system may indicate whether discontinuous transmission is supported or not. This can be negotiated by control signaling commands higher up in the communications protocol stack. Negotiation for whether discontinuous transmission is applied can be done either at connection setup (i.e., when the wireless connection is made), or at channel establishment (i.e., when a voice channel is opened over the wireless connection). Whether comfort noise parameters are distilled in the transmitter or in the receiver could be negotiated separately for each direction.  [0128] At step 802, an audio stream is received on an audio line in during a synchronous or isochronous communication session on a short-range packet-based radio link. The audio stream on the audio line is sampled and encoded as a series of voice packets that are transmitted to a far-end system, such as a headset (if the method 800 is being carried out by a host device) or host device (if the method 800 is being carried out by a wireless headset). Accordingly, the audio stream on the audio line in may originate from a microphone of a headset, or over a network from a remote party. The communication session may include any bidirectional communication session in which the system performing the method 800 and a far-end system exchange voice packets in a real-time, or near-real-time, manner. The communication session may include, for example, a SCO or eSCO Bluetooth link, or a session in which voice and/or audio packets are transferred using Bluetooth Low Energy. Further, it is understood that steps 804-810 may be carried out during the communication session on the short-range packet-based radio link.)

Regarding Claim 13:  The intelligent voice recognition apparatus of claim 12, wherein the voice recognition apparatus is a first mobile terminal including a communication module, and the processor transmits a microphone detection signal including only the voice obtained by removing the noise from the microphone detection signal to a second mobile terminal connected to the first mobile terminal for a call through the communication module (see rejection of Claim 4, Haartsen teaching.).


Claims 6 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Ji et al.(US 2020/0286475 A1).

Regarding Claim 6, Jeong et al. teach: The intelligent voice recognition method of claim 1, wherein the voice recognition apparatus recognizing of the voice comprises removing ambient noise of a head module of the virtual reality device or the augmented reality device from the microphone detection signal (See rejection of Claim 1).
Jeong et al. do not teach: wherein the voice recognition includes a virtual reality device or an augmented reality device.
Ji et al. teach: [0020] FIG. 1 illustrates an example computing device 102 implementing the techniques discussed herein. The computing device 102 can be, or include, many different types of computing or electronic devices. For example, the computing device 102 can be a smartphone or other wireless phone, a notebook computer (e.g., netbook or ultrabook), a laptop computer, a camera (e.g., compact or single-lens reflex), a wearable device (e.g., a smartwatch, an augmented reality headset or device, a virtual reality headset or device), a tablet or phablet computer, a personal media player, a personal navigating device (e.g., global positioning system), an entertainment device (e.g., a gaming console, a portable gaming device, a streaming media player, a digital video recorder, a music or other audio playback device), a video camera, an Internet of Things (IoT) device, an automotive computer, and so forth. [0025] The computing device 102 also includes an unknown voice input interpretation system 116. Voice inputs to the computing device 102 are received by the microphone 106 and provided to the unknown voice input interpretation system 116, which analyzes the voice inputs. For a voice input from a first user that is in a language known to the unknown voice input interpretation system 116, the unknown voice input interpretation system 116 recognizes the voice input and responds accordingly (e.g., carries out the command, displays a text representation of the voice input, and so forth).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Jeong et al. to include the teaching of Ji et al. above in order to recognize unknown voice input.
Regarding Claim 14:  The intelligent voice recognition apparatus of claim 13, wherein the voice recognition apparatus is a virtual reality device or an augmented reality device, and the processor removes ambient noise of a head module of the virtual reality device or the augmented reality device from the microphone detection signal (See rejection of claim 6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Cella et al.(US 2019/0348041 A1).

Regarding Claim 16, Jeong et al. teach: The intelligent voice recognition apparatus of claim 15, wherein the artificial neural network is learned by setting the prestored signals as input values and setting the voice of the user as an output value (see rejection of Claim 1 and [0296] The AI server apparatus 400 may recognize the control command(s) based on the user voice utterance from the voice data using the voice recognition (1650). [0297] The AI server apparatus 400 may include the high-performance processor as compared to the sound apparatus 200, and may include the voice recognition algorithm for processing various natural languages and a learning algorithm for the voice recognition. For example, the AI server apparatus 400 may perform the voice recognition using deep learning using, for example, a neural network circuit or the like. [0298] The AI server apparatus 400 may extract the voice feature from the voice data and compare the voice feature with the previously stored voice model. The AI server apparatus 400 may determine the meaning of the user voice utterance by comparing the voice feature of the voice data with the voice model.).
Jeong et al. do not teach:  The intelligent voice recognition apparatus of claim 15, wherein the artificial neural network is learned through a supervised learning method by setting the prestored signals as input values and setting the voice of the user as an output value.
Cella et al. teach: wherein the artificial neural network is learned through a supervised learning method by setting the prestored signals as input values and setting the voice of the user as an output value ([0208] In embodiments, the in-ear device 310 is configured to utilize machine-learning to optimize storage of speech portions of audio signals corresponding to speech of the user based on the results of NLP. In these embodiments, the in-ear device 310 may be configured to identify and/or isolate a sound portion of a received audio signal that is attributable to the user of the in-ear device 310. This may be accomplished by one or more pattern recognizers, such as using a neural network or other machine learning systems. A pattern recognizer may use labeled training data (such as by capturing the voice of the user through a series of prompts that are designed to provide the training data) for supervised learning of the user's speech or by deep learning in the absence of training data, such as by recognizing a speech signal as the user's during time periods where other factors suggest that the user is in fact speaking (such as where the user's external device, like a smart phone, is engaged in a call, and the in-ear device receives a coherent pattern that appears to be that of single speaker). The in-ear device 310 may then perform NLP to determine a likely meaning of the utterances contained in the speech portion of the audio signal. The in-ear device 310 may then utilize machine-learning techniques to determine where to store the spoken portion of the audio signal, the features of the spoken portion, the determined meaning of the spoken portion, and/or metadata relating to the spoken portion. For example, the in-ear device 310 may implement a decision model (e.g., a neural network) that receives the results of NLP and that determines where the spoken portion of the audio signal (and/or any related data) should be stored. In this way, the in-ear device 310 may conserve valuable on-device storage space for in-ear data that is more likely to be utilized by the in-ear device 310.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Jeong et al. to include the teaching of Cella et al. above in order to identify and/or isolate a sound portion of a received audio signal that is attributable to the user of the in-ear device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Cella et al. further in view of Haartsen.

Regarding Claim 17 Jeong et al in view of Cella et al. do not teach:  The intelligent voice recognition apparatus of claim 16, wherein the processor separates the microphone detection signal into the voice of the user and the noise in the time domain and the frequency domain.
Haartsen teaches: The intelligent voice recognition apparatus of claim 16, wherein the processor separates the microphone detection signal into the voice of the user and the noise in the time domain and the frequency domain ([0086] The noise isolator and modeler 328 includes a routine that, when executed by a hardware processor, isolates non -voice signals in voice packets received from the far-end system 200 when the far-end system 200 is not in discontinuous transmission mode. In other words, the noise isolator and modeler 328 may be deactivated upon receipt of one or more zero-payload packets from the far-end system 200. However, while the wireless transceiver 312 receives voice packets from the far-end system 200, the noise isolator and modeler 328 identifies non -speech audio content of the voice packets. In one or more embodiments, the noise isolator and modeler 328 may subtract a speech signal from a stream of incoming voice packets using spectral subtraction of dominant voice frequencies. In one or more embodiments, the noise isolator and modeler 328 may isolate stationary noise within the stream of incoming voice packets. In one or more embodiments, the noise isolator and modeler 328 may isolate high frequency components and/or low frequency components from the voice packets. Other separation techniques may be used that extract background noise from the composite signal containing both background noise and voice. Further, the noise isolator and modeler 328 is operable to characterize the isolated non -voice signals, and store to the buffer 330, as the comfort noise parameters 332, a sequence of records describing the characterized non -voice signals over time. Each record of the comfort noise parameters 332 may include a noise energy level and/or a noise frequency distribution. The buffer 330 may store a moving window of records for a predetermined duration of seconds or minutes. For example, the buffer 330 may include a moving window of records of the comfort noise parameters 332 for a moving window of 5 seconds, 10 seconds, 30 seconds, 5 minutes, 10 minutes, etc. In this way, the system 300 may be equipped to create comfort noise when the far-end system 200 transitions to discontinuous transmission mode.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Jeong et al. to in view of Cella et al. to include the teaching of Haartsen above in order to identify and/or isolate a sound portion of a received audio signal that is attributable to the user of the in-ear device and further to participate in telephone calls made from and received at the corresponding host device 104 ([0036]).
Allowable Subject Matter
Claim 3, 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656